FILED
                             NOT FOR PUBLICATION                            FEB 25 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


AGEK,                                            No. 12-74237

               Petitioner,                       Agency No. A088-459-746

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 18, 2014**

Before:        ALARCÓN, O’SCANNLAIN, and FERNANDEZ, Circuit Judges.

       Agek, a native and citizen of Indonesia, petitions for review of the Board of

Immigration Appeals’ order dismissing her appeal from an immigration judge’s

decision denying her application for withholding of removal and protection under

the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review for substantial evidence the agency’s factual findings, Wakkary

v. Holder, 558 F.3d 1049, 1056 (9th Cir. 2009), and we deny the petition for

review.

      Substantial evidence supports the agency’s determination that the incidents

Agek experienced in Indonesia, even considered cumulatively, did not rise to the

level of past persecution. See Halim v. Holder, 590 F.3d 971, 976 (9th Cir. 2009);

see also Nagoulko v. INS, 333 F.3d 1012, 1016 (9th Cir. 2003) (record did not

compel finding of past persecution where petitioner was discriminated against and

harassed, but suffered no significant physical violence). Because Agek failed to

demonstrate past persecution, she did not have a rebuttable presumption of future

harm. See 8 C.F.R. § 1208.16(b)(1). Further, substantial evidence supports the

agency’s determination that, even under a disfavored group analysis, Agek failed

to establish a clear probability of future persecution on account of her Chinese

ethnicity. See Halim, 590 F.3d at 979; Wakkary, 558 F.3d at 1066 (“An applicant

for withholding of removal will need to adduce a considerably larger quantum of

individualized-risk evidence to prevail[.]”). Consequently, Agek’s withholding of

removal claim fails.

      Finally, substantial evidence also supports the agency’s denial of Agek’s

CAT claim because she failed to demonstrate it is more likely than not she would


                                          2                                    12-74237
be tortured by or with the consent or acquiescence of a public official in

Indonesia. See Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

      PETITION FOR REVIEW DENIED.




                                          3                                  12-74237